                Case 2:14-cv-00567-JLR Document 89 Filed 03/23/21 Page 1 of 2




 1                                                                             HON. JAMES L. ROBART

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   ADAM DUNAKIN, by and through his parent
     and next friend, KIMBERLEE HOLLINGER                  NO. 2:14-cv-00567-JLR
 9   individually, and on behalf of similarly situated
     individuals,
10
                                  Plaintiff,               ORDER OF DISMISSAL
11
           v.
12                                                         Noted for Consideration:
     KEVIN W. QUIGLEY, in his official capacity as         Monday March 22, 2021
13   Secretary of the Washington State Department of
     Social and Health Services; and DOROTHY F.
14   TEETER, in her official capacity as Director of
     the Washington State Health Care Authority,
15
                                  Defendants.
16

17          Having reviewed the parties’ joint motion, this case is hereby dismissed pursuant to the

18   terms of the approved Final Settlement Agreement (Dkt. No. 71-1). See Order Granting Final

19   Approval of Settlement (Dkt. No. 85).

20          DATED: March 23, 2021.

21                                                         A
                                                         JAMES ROBART
22                                                       United States District Judge

23


     ORDER OF DISMISSAL - 1 [Case No.                                         Disability Rights Washington
     2:14-cv-00567-JLR]                                                   315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                     (206) 324-1521 x Fax: (206) 957-0729
               Case 2:14-cv-00567-JLR Document 89 Filed 03/23/21 Page 2 of 2




 1   Presented by:

 2   DISABILITY RIGHTS WASHINGTON

 3     /s/ Susan Kas
     Susan Kas (WSBA #36592)
 4   315 – 5th Avenue South, Suite 850
     Seattle, WA 98104
 5   Tel. (206) 324-1521; Fax (206) 957-0729
     Email: susank@dr-wa.org
 6

 7   SIRIANNI YOUTZ
     SPOONEMORE HAMBURGER
 8
       /s/ Eleanor Hamburger
 9   Eleanor Hamburger (WSBA #26478)
     999 Third Avenue, Suite 3650
10   Seattle, WA 98104
     Tel. (206) 223-0303; Fax (206) 223-0246
11   Email: ehamburger@sylaw.com

12   Attorneys for Plaintiff

13

14

15

16

17

18

19

20

21

22

23


     ORDER OF DISMISSAL - 2 [Case No.                              Disability Rights Washington
     2:14-cv-00567-JLR]                                        315 5 th Avenue South, Suite 850
                                                                    Seattle, Washington 98104
                                                          (206) 324-1521 x Fax: (206) 957-0729
